Exhibit 10.14
THE TJX COMPANIES, INC.
PERFORMANCE-BASED DEFERRED STOCK AWARD
GRANTED UNDER STOCK INCENTIVE PLAN
[     ]
This certificate evidences an award (the “Award”) of performance-based deferred
stock granted to the Grantee named below (“Grantee”) under the Stock Incentive
Plan (the “Plan”) of The TJX Companies, Inc. (the “Company”). The Award is
subject to the terms and conditions of the Plan, as from time to time in effect,
the provisions of which are incorporated by reference in this certificate. Terms
defined in the Plan are used in this certificate as so defined.

1.   Grantee:   2.   Number of Shares of Performance Based Deferred Stock:   3.
  Date of Grant:   4.   Performance Vesting Criteria:   5.   Change of Control.
Upon the occurrence of a Change of Control, the Award, to the extent not then
vested and not previously     forfeited, shall immediately and automatically
vest in full.   6.   Termination of Employment: In the event of the termination
of the employment of the Grantee with the Company and its subsidiaries for any
reason prior to [     ], the Award, to the extent not then vested and not
previously forfeited, shall immediately and automatically be forfeited[, except
as follows:].

 



--------------------------------------------------------------------------------



 



PERFORMANCE-BASED DEFERRED STOCK AWARD

7.   Delivery of Shares: As soon as practicable after Grantee’s right to have
transferred to Grantee any share of Stock subject to the Award has vested under
Section 4 or Section 5 above, but in no event later than the 15th day of the 3rd
month following the close of the calendar year in which such vesting occurs or,
if later, the close of the fiscal year of the Company in which such vesting
occurs, the Company shall transfer to Grantee (or, if Grantee has died, to
Grantee’s beneficiary) such share of Stock evidenced either by a stock
certificate or by such other evidence of record ownership as the Company deems
appropriate. Notwithstanding the foregoing, if Grantee’s right to any share of
Stock subject to the Award vests in connection with a Change of Control, or has
previously vested but such share of Stock has not yet been transferred prior to
the Change of Control, the Company in its discretion, to the extent consistent
with Section 409A of the Code and subject to such conditions as the Company may
prescribe (including, where vesting has not yet occurred, a condition that the
Stock be relinquished if the Change of Control does not occur), may transfer
such share of Stock to Grantee sufficiently in advance of the Change of Control
(but, for the avoidance of doubt, with respect to any share, the right to which
has previously vested, no later than the date set forth in the immediately
preceding sentence) to permit Grantee to participate in the Change of Control as
a shareholder with respect to such share of Stock.   8.   No Dividend Rights:
The Grantee shall not be eligible to receive dividends in respect of the shares
subject to this Award, unless and until such time as such shares are earned and
delivered to the Grantee.   9.   No Voting Rights; Rights as Shareholder: The
Award does not entitle Grantee to any rights as a shareholder with respect to
any shares of Stock subject to the Award, unless and until such shares of Stock
have been transferred to Grantee. The Grantee shall have no voting rights in
respect of any shares subject to this Award, unless and until such time as such
shares are earned and delivered.   10.   Unsecured Obligation; No Transfers: The
award is unfunded and unsecured, and Grantee’s rights to any Stock or cash
hereunder shall be no greater than those of an unsecured general creditor of the
Company. The Award may not be assigned, transferred, pledged, hypothecated or
otherwise disposed of, except for disposition at death as provided above.   11.
  Section 409A: The Award and the Dividend Equivalent Payment, if any, described
in Section 13 below are intended to constitute arrangements that qualify as a
“short term deferrals” exempt from the requirements of Section 409A of the Code,
and shall be construed accordingly.   12.   Withholding: Grantee (or
beneficiary) shall, no later than the date on which any share of Stock is
transferred to Grantee or beneficiary and as a condition to such transfer, pay
to the Company in cash, or make arrangements satisfactory to the Committee
regarding payment of, any Federal, state, or local taxes of any kind required by
law to be withheld with respect to such income. If any taxes are required to be
withheld prior to such transfer of such share of Stock (for example, upon the
vesting of the right to receive such share), the Company may require Grantee or
beneficiary to pay such taxes timely in cash by separate payment, may withhold
the required taxes from other amounts payable to Grantee or Beneficiary, or may
agree with Grantee or Beneficiary on other arrangements for the payment of such
taxes, all as the Company determines in its discretion.   13.   Dividend
Equivalent Payment: Upon the vesting of the Award as to any share of Stock,
Grantee shall be entitled to a cash payment by the Company in an amount equal to
the amount that Grantee would have received, if any, as a regular cash dividend
had he held such share of Stock from the date of grant to the date of vesting,
less all applicable taxes and withholding obligations. Any such payment shall be
paid, if at all, without interest and at the same time as the share of such
Stock is to be transferred to Grantee under the first sentence of Section 7
above.

            THE TJX COMPANIES, INC.

        BY:            [     ]          

 